Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
2.	The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/677,602 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘602 claims are more narrow and therefore anticipates the instant claims as follows.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.	Claims 1, 3-4, 10, 12-13 and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-26 of copending Application No. 17/526,940 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application list all the features recited in claims 1, 3-4, 10, 12-13 and 19 of the current Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.	Claims 1, 3-4, 9-10, 12-13 and 18-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/526,930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application list all the features recited in claims 1, 3-4, 9-10, 12-13 and 18-19 of the current Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 1-5, 9-14 and 18-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/527,951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application list all the features recited in claims 1-5, 9-14 and 18-19 of the current Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-4, 10-13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham Van et al. (US 2020/0404324) hereinafter “Pham Van”.
	As per claim 1, Pham Van discloses an image decoding method performed by a decoding apparatus (fig. 13), the method comprising: 
obtaining image information including prediction mode information from a bitstream (paragraph 0219, Entropy decoding unit 302 may receive encoded video data from the CPB and entropy decode the video data to reproduce syntax elements. Entropy decoding unit 302 may entropy decode intra-prediction information according to any of the various techniques of this disclosure to determine an intra-prediction mode, and pass an indication of the intra-prediction mode to intra-prediction unit 318; see also paragraphs 0226-0227); 
deriving a matrix-based intra prediction (MIP) mode for the current block based on the prediction mode information (paragraph 0072, video decoder 300 may decode the values of syntax elements for non-regular intra-prediction modes, such as the MIP mode as taught in paragraph 0063, when a regular intra-prediction mode is not used); 
deriving an MIP matrix for the current block based on the MIP mode (e.g. see matrix Ak disclosed in paragraph 0096; see fig. 11; paragraph 0072, Video decoder 300 may form a prediction block for the current block using the signaled intra-prediction mode); 
generating MIP samples for the current block based on the MIP matrix (e.g. pred.sub.red shown in fig. 11; paragraph 0096, The vector representation of the boundary samples, bdry.sub.red, is multiplied with a matrix A.sub.k and an offset/bias term b.sub.k is added to obtain a downsampled version of the predicted block, pred.sub.red); and 
deriving reconstructed samples for the current block based on the MIP samples (fig. 13; paragraph 0228, Reconstruction unit 310 may reconstruct the current block using the prediction block and the residual block. For example, reconstruction unit 310 may add samples of the residual block to corresponding samples of the prediction block to reconstruct the current block),
wherein the MIP matrix is derived further based on a width and a height of the current block (fig. 11 and paragraph 0096 disclose that matrix Ak is chosen based on the mode; wherein based on block sizes, width and height, different mode is used as taught in paragraphs 0098-0101).  
As per claim 2, Pham Van discloses the image decoding method of claim 1, wherein the image information comprises a sequence parameter set (SPS), and wherein the SPS includes MIP available flag information related to whether an MIP is available (e.g. sps_mip_enabled_flag taught in the syntax table of paragraph 0131; see also paragraph 0165).  
As per claim 3, Pham Van discloses the image decoding method of claim 1, wherein the generating the MIP samples (e.g. pred.sub.red) comprises; deriving reduced boundary samples by down-sampling reference samples adjacent to the current block; and generating the MIP samples based on a product between the reduced boundary samples and the MIP matrix (see fig. 11 and paragraph 0096, The vector representation of the boundary samples, bdry.sub.red, is multiplied with a matrix A.sub.k and an offset/bias term b.sub.k is added to obtain a downsampled version of the predicted block, pred.sub.red).  
As per claim 4, Pham Van discloses the image decoding method of claim 1, wherein the generating the reconstructed samples comprises: up-sampling the MIP samples (paragraph 0069, The final prediction is obtained by upsampling these predicted samples pred.sub.red along with the boundary samples); generating prediction samples for the current block based on the up-sampled MIP samples (paragraph 0227); and generating the reconstructed samples based on the prediction samples (paragraph 0228).  
As per claim 10, Pham Van discloses an image encoding method performed by an encoding apparatus (fig. 12), the method comprising: 
determining whether a matrix-based intra prediction (MIP) is applied to a current block (paragraph 0193, mode selection unit 202 may select an intra-prediction mode from available intra-prediction modes, e.g., using RDO techniques. The selected intra-prediction mode may be a regular intra-prediction mode or a non-regular intra-prediction mode. The regular intra-prediction modes may include directional modes, DC mode, and planar mode. The non-regular intra-prediction modes may include other modes, such as ISP mode, MIP mode, and BDPCM mode, or other intra-prediction modes beyond directional modes, DC mode, and planar mode; paragraph 0242, video encoder 200 (e.g., mode selection unit 202) may select an intra-prediction mode (400) for a current block of video data. As explained above, video encoder 200 may perform a rate-distortion optimization (RDO) process to select the intra-prediction mode, which may be an intra-prediction mode that yields the best RDO metric among other tested modes); 
deriving an MIP mode for the MIP (paragraph 0193, mode selection unit 202 may select an intra-prediction mode from available intra-prediction modes, e.g., using RDO techniques. The selected intra-prediction mode may be a regular intra-prediction mode or a non-regular intra-prediction mode. The regular intra-prediction modes may include directional modes, DC mode, and planar mode. The non-regular intra-prediction modes may include other modes, such as ISP mode, MIP mode, and BDPCM mode, or other intra-prediction modes beyond directional modes, DC mode, and planar mode; paragraph 0242, video encoder 200 (e.g., mode selection unit 202) may select an intra-prediction mode (400) for a current block of video data. As explained above, video encoder 200 may perform a rate-distortion optimization (RDO) process to select the intra-prediction mode, which may be an intra-prediction mode that yields the best RDO metric among other tested modes); 
deriving an MIP matrix for the current block based on the MIP mode (paragraph 0096, The matrix A.sub.k and an offset/bias vector b.sub.k are chosen based on the mode value indicated for the block); 
generating MIP samples for the current block based on the MIP matrix (e.g. pred.sub.red shown in fig. 11; paragraph 0096, The vector representation of the boundary samples, bdry.sub.red, is multiplied with a matrix A.sub.k and an offset/bias term b.sub.k is added to obtain a downsampled version of the predicted block, pred.sub.red);
generating residual samples for the current block based on the MIP samples (paragraph 0196; fig. 12, output of residual generation unit 204); and
encoding image information including information on the residual samples (paragraph 0206, entropy encoding unit 220 may entropy encode quantized transform coefficient blocks from quantization unit 208; see also fig. 12) and MIP mode information related to the MIP mode (paragraph 0194-0195, If instead the current block is predicted using a non-regular intra-prediction mode, entropy encoding unit 220 may entropy encode one or more of the non-regular intra-prediction syntax elements; paragraph 0207,  Entropy encoding unit 220 may entropy encode intra-prediction mode information according to any of the various techniques of this disclosure), 
wherein the MIP matrix is derived further based on a width and a height of the current block (fig. 11 and paragraph 0096 disclose that matrix Ak is chosen based on the mode; wherein based on block sizes, width and height, different mode is used as taught in paragraphs 0098-0101).  
As per claims 11-13, arguments analogous to those applied for claims 2-4 are applicable for claims 11-13.
As per claim 19, arguments analogous to those applied for claim 10 are applicable for claim 19; in addition Pham Van discloses a computer readable storage medium for storing encoded image information (paragraphs 0009 and 0308).


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van et al. (US 2020/0404324) in view of Ramasubramonian et al. (US 2020/0404325) hereinafter “Ramasubramonian”.
As per claim 5, Pham Van discloses the image decoding method of claim 1, wherein the image information comprises MIP mode information (e.g. see syntax structure of mode signaling, such as table in paragraph 0131), wherein the MIP matrix is derived further based on the MIP mode information (paragraph 0096, The matrix A.sub.k and an offset/bias vector b.sub.k are chosen based on the mode value indicated for the block), 
However, Pham Van does not explicitly disclose wherein a syntax element bin string for the MIP mode information is binarized by a truncated binarization method. 
In the same field of endeavor, Ramasubramonian discloses wherein a syntax element bin string for the MIP mode information is binarized by a truncated binarization method (paragraph 0207). 
Pham Van and Ramasubramonian are in the same field of endeavor, and they teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine these known claimed features using known techniques to yield predictable results. 
As per claim 14, arguments analogous to those applied for claim 5 are applicable for claim 14.

14.	Claim(s) 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van et al. (US 2020/0404324) in view of Kang et al. (US 2021/0314562) hereinafter “Kang”.
As per claim 6, Pham Van discloses the image decoding method of claim 1; however, Pham Van does not explicitly disclose wherein the height of the current block is four times larger than the width of the current block, or wherein the width of the current block is four times larger than the height of the current block.
In the same field of endeavor, Kang discloses wherein the height of the current block is four times larger than the width of the current block, or wherein the width of the current block is four times larger than the height of the current block (e.g. see depending on the size of the current block, up to 35 MIP modes may be supported, see specific examples, e.g. see at least paragraph 0103; thus, for blocks with block sizes WxH= 16x4, 16x128, 32x8, 64x4, 64x16, etc. specific modes will be supported).
 Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Pham Van in view of Kang, by applying specific MIP modes for specific sizes of the current block, in order to have better encoding efficiency and higher image quality (Kang; paragraph 0005). 
As per claims 7-8 and 15-17, arguments analogous to those applied for claim 6 are applicable for claims 7-8 and 15-17.

15.	Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van et al. (US 2020/0404324) in view of Zhao et al. (US 2020/0322620) hereinafter “Zhao”.
As per claim 9, Pham Van discloses the image decoding method of claim 1; however, Pham Van does not explicitly disclose wherein the MIP matrix is derived based on three matrix sets classified in accordance with a size of the current block, and wherein each of the three matrix sets comprises a plurality of matrixes.
In the same field of endeavor, Zhao discloses wherein the MIP matrix is derived based on three matrix sets classified in accordance with a size of the current block, and wherein each of the three matrix sets comprises a plurality of matrixes (see three matrix sets in at least paragraph 0130).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Pham Van in view of Zhao in order to improve coding efficiency according to VVC standards by providing three sets of MIP matrix for deriving MIP matrix based on size of the current block. 
As per claim 18, arguments analogous to those applied for claim 9 are applicable for claim 18.
  
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2021/0344915; US 2020/0389661; WO 2020/239018; US 2020/0344468)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482